DETAILED ACTION
1.	This office action is in response to the amendment filed on 4/8/21.  As directed by the amendment, claims 1, 7 and 9 have been amended, claims 5 and 6 have been canceled, and no claims have been added.  Thus, claims 1-4 and 7-9 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the limitation “the cooler is formed by a tobacco filling and a perforated wall…and wherein the cooler is separably connected to the housing” (ln. 13-17) is considered new matter that does not find support in the original specification.  The both tobacco filling and a perforated wall, and the cooler is separable the housing.  Thus, there must be support that the perforated wall is separable from the housing.  There is no such support in the applicant’s original specification.  The specification points to reference number 63 (Figs. 9-10 and 12) as being the “perforated wall” (see [0148] of the published application).  Additionally, [0148] does not state that the “perforated wall 63” is part of the cooler.  The paragraph states that the cooler is represented by reference character 61, and that it consists of a porous filling material 61.  Nowhere does the disclosure state that the perforated wall 63 is part of the cooler, or that the perforated wall 63 is separably connected to the rest of the housing of the device.
Any remaining claims are rejected as being dependent upon a rejected base claim.
	Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (2004/0226568) in view of Robinson et al (2008/0092912).
	Regarding claim 1, Takeuchi discloses an inhalator component for an inhalator device (Fig. 1 depicts an inhalator component bounded by the cylindrical member 11), for intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol ([0027] discloses the generation of an 
	Takeuchi does not disclose that the heating element is an electric heating element.
	However, Robinson teaches an electronic cigarette (Fig. 1, smoking article 10) having an electric heater (Fig. 1, heater 72) located upstream of a liquid storing media (Fig. 1, liquid storage container 85 contains aerosol forming material; see [0089]) that is configured to create an aerosol or vapor to be inhaled by the user by heating up the heater when inhalation by the user is detected ([0093] discloses heating element 72 heating up and generating aerosol when air flow sensing region 60 detects inhalation from the user).  Robinson also discloses the desire to provide a smoker an ability to enjoy using tobacco without the necessity of burning tobacco ([0009]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Takeuchi to be the electric heating element system as taught by Robinson in order to provide an alternative means of generating tobacco vapor and aerosol without having to combust any material. 

	Regarding claim 9, the modified device of Takeuchi has a liquid store (Takeuchi, Fig. 1, flavor generating member 15; [0027] discloses that the substance could be water).
	The modified device of Takeuchi does not have the inhalator component comprising a wick with a capillary structure, wherein the wick automatically resupplies the heating element with the liquid material following evaporation, wherein the wick is configured to be coupled to the liquid material in the liquid store.
	However, Robinson additionally teaches a liquid store comprising a material that wicks liquid from the store towards the region close to the heating element ([0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the liquid store of the modified device of Takuechi to be made of a wicking material that would use capillary action to automatically deliver liquid toward the region close to the heating element as taught by Robinson in order to ensure that aerosolizable liquid is always close to the heating element in the device, thereby taking less energy to evaporate the liquid material.
6.	Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Wrenn et al (2002/0005207).
Regarding claim 3, the modified device of Takeuchi I has the tobacco filing as reconstituted tobacco (Takeuchi, [0037], discloses using reconstituted tobacco).
	The modified device of Takeuchi does not explicitly state that the tobacco filling is sauced, spiced, aromatized, and/or perfumed (However, it’s noted that Takeuchi discloses that the tobacco filling is used to supply flavor, which indicates that spicing or perfuming the tobacco would be desirable and likely).
	However, Wrenn teaches an electrical smoking system comprising a tobacco plug (Fig. 4, tobacco plug 80), wherein the tobacco plug comprises blends of oriental tobaccos, reconstituted tobaccos, and other blend components, including traditional cigarette flavors (i.e. “spiced,” “aromatized,” or “perfumed” tobacco filling) (See [0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the tobacco filling of the modified device of Takeuchi to be spiced, aromatized, or perfumed as taught by Wrenn in order to provide the user with bold, enjoyable flavors while using the device.
	Regarding claim 8, the modified device of Takeuchi has its resistance to draw as adjustable (Takeuchi, Fig. 1, depicts that the device has multiple components along the flow path that would contribute resistance to the user’s inhalation efforts).
	The modified device of Takeuchi does not disclose that the tobacco filling is filled to a filling density such that a resulting flow resistance lies within the range of 12-16 mbar at an air throughput of 1.05 L/min.
	However, Wrenn additionally teaches having its tobacco plug and rest of its components configured to produce a resistance to draw of 130 mm H2O, which converts to 12.75 mbar ([0085]; see also [0010], which discloses that resistance to draw 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the tobacco filling density (and the configuration of the other device components) of the modified device of Takeuchi such that a resulting flow resistance is 12.75 mbar at an air throughput of 1.05 L/min as taught by Wrenn, as such a flow resistance provides the user the same resistance to draw as a user would experience with a traditional cigarette.
7.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Wright (2005/0194013).
	Regarding claim 4, the modified device of Takeuchi has tobacco filling (Takeuchi, Fig. 1, tobacco filling 18).
	The modified device of Takeuchi does not have the volume of the tobacco filling as greater than 3 cm3.
	However, Wright teaches a conventional cigarette wherein the tobacco section has a length of 85 mm and a circumference of 27 mm ([0021], which results in a tobacco filling volume of 4.93 cm3 (pi*.43^2*8.5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tobacco filling of the modified device of Takeuchi to have a volume greater than 3 cm3 as taught by Wright, as such a volume is an effective amount to provide a user the proper flavor and sensation of a traditional cigarette.
7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Nelson (2007/0045288)
	Regarding claim 7, Takeuchi has tobacco filling (Takeuchi, tobacco filling 18).
	The modified device of Takeuchi does not have a wire mesh such that the tobacco filling is bounded by the wire mesh, thereby preventing the tobacco filling from being able to pass into a user’s mouth cavity.
	However, Nelson teaches smoking simulator wherein a consumable product is bounded within a chamber by wire mesh (Fig. 8, consumable product 158 is bounded by an upper seal 146 and a lower seal 150; [0050] discloses that the upper seal and the lower seal may include a mesh, filter, or screen to prevent the material from passing upstream or downstream from the chamber).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the modified device of Takeuchi to have first and second wire meshes that form a chamber and enclose the tobacco filling as taught by Nelson, as the presence of the two meshes would prevent the tobacco filling from escaping the tobacco filling chamber.
Response to Arguments
9.	Applicant’s arguments filed 4/8/21 on Pages 6-8 with respect to claim 1 and regarding the amended claims having support in the application as filed have been considered, but are not persuasive. The applicant continues to allege support for having the cooler 61 as being separably connected to the housing, but does not provide support that the perforated wall 63 is separable from the housing or even support that part of the cooler 61.  The applicant’s quote of Page 65 does not state that the cooler 61 includes the perforated wall, but only that the cooler “consists of porous filling material 61” and that this filling material 61 is bounded on the flow inlet side by perforated wall 63.  Applicant’s use of the closed term “consists” when stating that the cooler consists of the filling material 61 further supports that proposition that the perforated wall 63 is not a part of the cooler 61 and thus not separably connected to the housing.  Therefore, the 35 USC 112(a) rejection as recited above in this office action is maintained.
10.	Applicant’s arguments filed 4/8/21 on Pages 8-9 with respect to claim 1 and regarding Takeuchi not disclosing that the flavor supplying member is itself bound or secured by a perforated wall has been considered, but are not persuasive.  The claims currently state “the tobacco filling is located in a filling space which is bounded by the perforated wall.” Takeuchi discloses that the flavor supplying member 18 is located in a space within the housing 11, and the “boundary” of this space is the air permeable wall 16b.  Therefore, the rejection as disclosed above in this office action is maintained.
11.	Applicant’s arguments filed 4/8/21 on Pages 10-11 with respect to claim 1 and regarding Takeuchi not disclosing a liquid contained that is not removable from the inhalator component have been considered, but are not persuasive.  Takeuchi discloses that part of the flavor generating member 15 can be liquid (see [0027], which discloses water or alcohol), whereby this liquid is held within a container (formed by the walls of the housing 11 and the air permeable members 16a/16b) that is not removable from the housing. Furthermore, Robinson is only being applied to teach that the heating source can be electric instead of a combustible heat source. Therefore, the rejection as disclosed above in this office action is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785